Per Curiam.

The order of the Appellate Division should be modified by disallowing management commissions to County Trust Company, coexecutor, under subdivision 6 of section 285 *871(formerly § 285, subd. 9) of the Surrogate’s Court Act, upon rents collected under a long-term net lease made by testator during his lifetime with R. H. Macy & Co., Inc., which the record does not indicate required such services as are contemplated by the management of real property within the meaning of this section (Matter of Smathers, 309 N. Y. 487).
As so modified, the order should be affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate.
Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ., concur.
Ordered accordingly.